Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-8, 11-16, 38-39 and 43-46 are allowed.  Key to allowance of these claims are the new claim limitations of 06/26/2020 and the affidavit of 12/30/2019.  These together prove the unexpected results of the composition and make the claims commensurate in scope with the examples which prove those unexpected results. The closest prior art teaches the claim limitations with overlapping ranges.  This is overcome by unexpected results.  
Regarding claims 1-8, 11-16, 38-39 and 43-46, a lubricant composition comprising a base stock and at least 0.10 wt% of a friction reducing additive which comprises a compound of Formula (I):
R1[(AO)n-R2]m    (I)
wherein:
R1 is a residue of a monosaccharide or a disaccharide:
m is at least 4 to 10:
AO is an alkylene oxide residue, where A is -(C1-H21-O)- and r is 2, 3 or 4: each n is independently from 2 to 20;
each R2 is independently H or R3, where each R3 is independently a residue of a polyhydroxyalkyl or polyhydroxyalkenyl carboxylic acid, a residue of a hydroxyalkyl or hydroxyalkenyl carboxylic acid and/or a residue of an oligomer of the hydroxyalkyl or hydroxyalkenyl carboxylic acid; and
on average at least 0.5 of R2 groups are R3, wherein the lubricant composition is non-aqueous,
wherein the e product of indices n x m7 is 10 to 100. and wherein the friction reducing additive has a molecular weight (Mn~) between 3.000 to 10.000. and is capable of reducing a coefficient of friction of the lubricant composition by at least 20% when measured using a mini-traction machine (MTM) is not taught or obvious over prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK C CAMPANELL whose telephone number is (571)270-3165.  The examiner can normally be reached on Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/FRANCIS C CAMPANELL/Examiner, Art Unit 1771


/PREM C SINGH/Supervisory Patent Examiner, Art Unit 1771